NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a device for distribution of a refrigerant fluid in a header of a heat exchanger comprising: the internal conduit accommodated in the external conduit so as to form a volume for communication extending in the external conduit and between the internal conduit and the external conduit, wherein the internal conduit comprises a machined portion extending from the external face of the internal conduit, the external face facing toward the external conduit, wherein the machined portion has a reduced thickness.
The closest prior art reference is: Klas (WO 2009002256 A1):
Klas discloses a device for distribution of a refrigerant fluid in a header of a heat exchanger comprising: at least two conduits, including an external conduit and an internal conduit, with the internal conduit accommodated in the external conduit so as to form a volume for communication between the internal conduit and the external conduit, the external conduit comprising spraying orifices each having an axis intersecting a principal lengthwise axis of the external conduit, and the internal conduit comprising one or more communication orifice having an axis intersecting a principal lengthwise axis of the internal conduit,
However, Klas does not disclose the internal conduit accommodated in the external conduit so as to form a volume for communication extending in the external conduit and between the internal conduit and the external conduit, wherein the internal conduit comprises a machined portion extending from the external face of the internal conduit, the external face facing toward the external conduit, wherein the machined portion has a reduced thickness.
Further, there appears to be no reason to modify the apparatus of Klas to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763


/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763